597 F.2d 1317
101 L.R.R.M. (BNA) 2521
Karl KAHN, Jeffrey L. Henze, Karen Snelson, Donald J.Bessee, Natalia Shul, Rafael Espinoza, and Al Hart in behalfof themselves and all other similarly situated members ofHotel and Restaurant Employees' and Bartenders InternationalUnion, Local Union 44, 110, 41, 283, and 9 (formerly 30 and48), Plaintiffs-Appellants,v.HOTEL AND RESTAURANT EMPLOYEES' AND BARTENDERS INTERNATIONALUNION, Local Joint Board of Culinary Workers, Bartenders andHotel Service Workers of San Francisco, Local Unions 44,110, 41, 283, and 9 (formerly 30 and 48), and the ExecutiveBoards of each such union, Defendants-Appellees.
No. 77-2380.
United States Court of Appeals,Ninth Circuit.
May 29, 1979.

Martin Eichner, Romines & Eichner, Palo Alto, Cal., for plaintiffs-appellants.
Alan C. Davis, Davis, Cowell & Bowe, San Francisco, Cal., for defendants-appellees.
Before TUTTLE,* ELY, and WRIGHT, Circuit Judges.
PER CURIAM:


1
The District Court's judgment is affirmed, essentially upon the basis of the carefully written opinion of District Judge Renfrew, reported at 469 F. Supp. 14 (N.D.Cal.1977).



*
 Honorable Elbert P. Tuttle, Senior United States Circuit Judge for the Fifth Circuit, sitting by designation